Whitfield, J.
On writ of certiorari issued from this court, it appears that J. M. Saucer was put upon trial in the County Judge’s Court of Seminole County upon a charge that in Seminole County, Florida, on March 25, 1921, he had in his possession intoxicating liquors, contrary to the statute; that he' filed a plea of autre fois acquit in which it is averred that he had been tried in the Circuit Court upon an indictment charging that he on March 25, 1921, in Seminole County did unlawfully have in his *79possession intoxicating liquors, having before then been convicted of the offense of selling liquor; that he had been acquitted of the charge, and that the offense is the same, etc., that the plea was stricken and the accused was convicted; and that such conviction was affirmed on appeal to the Circuit Court.
In view of the terms of the - statute under which the second offense indictment was found, on which the accused was acquitted, the indictment was not fatally defective; and as both the charges of unlawful possession were on March 25, 1921, with nothing to indicate different offenses, the order striking the plea of autre fois acquit was a departure from the essential requirements of the law and obviously was materially harmful to the accused, for which the judgment of conviction affirmed by the Circuit Court, is quashed. It is so ordered.
Browne, C. J., and Taylor, Ellis and VYest, J. J., concur.